Citation Nr: 1704928	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  14-34 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disability. 

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

Although the RO has reopened the service connection claim for a left knee disability, the Board must determine of its own accord whether new and material evidence is of record to reopen the claim before it may consider it on the merits.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1980 rating decision last denied service connection for a left knee disability. 

2.  The Veteran did not perfect an appeal of the February 1980 rating decision or submit new and material evidence within one year of the date of its mailing.  

3.  Additional evidence received since the February 1980 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a left knee disability. 

CONCLUSIONS OF LAW

1.  The February 1980 rating decision is final with regard to the service connection claim for a left knee disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been submitted to reopen the service connection claim for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Applicable Law

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2016) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). 


B. Analysis

Service connection for a left knee injury was originally denied in a May 1979 rating decision.  The Veteran perfected an appeal of this decision to the Board, which denied the claim in an October 1979 decision.  That decision is final.  See 38 U.S.C.A. § 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100 (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision).  

The claim for a left knee disability was subsequently reopened and denied in a February 1980 rating decision.  The Veteran was notified of this decision and his appellate rights in a March 1980 letter.  See 38 U.S.C.A. § 5104 (West 2014); 38 C.F.R. §§ 3.103, 19.25 (2016).  He submitted a timely NOD, but did not perfect the appeal following issuance of a statement of the case (SOC) in May 1980.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Moreover, he did not submit new and material evidence within one year of the date of mailing of the February 1980 rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the February 1980 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In determining whether new and material evidence is required to reopen the claim, the focus must be on whether the evidence amounts to a new claim "based upon distinctly diagnosed diseases or injuries" from the claim considered in the prior final decision.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008) (holding that claims based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims, even if they involve the same symptomatology).  A new diagnosis does not necessarily amount to a new claim if the evidence shows that the same disease or injury was in fact adjudicated in the prior decision.  See Velez, 23 Vet. App. at 204; see also Boggs, 520 F.3d at 1336 (a misdiagnosis cannot be the basis for a new claim).  

In this case, the Veteran's current claim for a left knee disability concerns the same disease or injury that was the basis of the claim considered and denied in the February 1980 decision.  See id; see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, new and material evidence must be received to reopen it. 

New and material evidence has been received to reopen the service connection claim for a left knee disability.  At the time of the February 1980 rating decision, the evidence of record did not specify the nature or circumstances of a post-service industrial injury, which was a significant factor in the denial of the claim.  Since then, in a February 2011 written statement, the Veteran explained that the post-service injury occurred when a couple of logs rolled with him and his knee went out, causing him to fall between the logs.  In other words, the Veteran indicated that he did not fall and injure his knee, but that his knee essentially gave out due to the imbalance or strain or awkward position caused by the moving logs.  Further, in his September 2014 substantive appeal (VA Form 9), the Veteran wrote that he re-injured his left knee after service because it had not completely healed from his in-service injury.  These statements are presumed credible for the purpose of determining reopening is warranted.  See Duran, 7 Vet. App. at 220.  

The above statements are significant in light of the service treatment records showing that the Veteran at least twice injured his left knee during service, and was hospitalized for ten days following the first injury, which was diagnosed as acute traumatic synovitis with bloody effusion.  In essence, the evidence relates to the unestablished fact of whether the post-service re-injury occurred due to pathology already present and traceable to the in-service injuries and pathology, especially since the post-service injury occurred less than one year following service separation.  The findings of severe chondromalacia when the Veteran underwent surgery following the post-service injury in March 1963 also raises the issue of whether the post-service injury by itself could have caused such a severe degree of pathology, considering that the Veteran already had a history of significant left knee injury during service.   

Accordingly, the newly submitted evidence is neither cumulative nor redundant of the evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim, namely whether a link exists between the current disability and the in-service injury.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Moreover, it raises a reasonable possibility of substantiating the claim because it may support a finding that the post-service re-injury was proximately caused by the in-service injury and pathology, and thereby support a nexus to service.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. §§ 3.307(a), 3.309(e) (2016). 

In sum, the service connection claim for a left knee disability is reopened.  



ORDER

New and material evidence has been received to reopen the service connection claim for a left knee disability; the appeal is granted to this extent only. 


REMAND

The reopened service connection claim for a left knee disability must be remanded for further development. 

In the November 2013 VA examination report, the examiner opined that the current degenerative joint disease-as diagnosed based on X-ray findings-was less likely than not caused by the in-service injury or disease.  The examiner stated as a rationale for this opinion that the Veteran had a significant injury following military discharge which required an open knee surgery to repair soft tissue and cartilage damage.  The examiner concluded that the Veteran's chronic knee condition was likely related to the post-service knee injury. 

The VA examiner's opinion is not sufficient to render an informed decision.  Although the Veteran re-injured his left knee after service, the injury happened less than a year following service separation and occurred when some logs rolled with the Veteran, causing his knee to give out.  In other words, the external trauma itself does not appear to be significant, as found by the examiner, but rather it seems that the Veteran already may have had significant left knee pathology that caused what would otherwise be a minor injury or strain (in terms of the external impact) to aggravate the pathology such that surgery was necessary.  In this regard, the March 1963 surgical findings of a "severe degree of chondromalacia" raises the issue of whether the post-service injury in itself could have caused such severe pathology all at once, especially when the external trauma appears to have been relatively minor, and when the Veteran had several left knee injuries in service, including one requiring ten days of hospitalization.  At the time of his in-service hospitalization, his left knee was diagnosed with acute traumatic synovitis with bloody effusion.  The Veteran was placed on profile for several weeks on more than one occasion, and states that his duties following the injury did not involve intensive use of the knee, so that his left knee symptoms remained quiescent.  Although the February 1962 separation examination reflects a normal clinical evaluation of the lower extremities, the service treatment records do not show that X-ray studies were performed at the time of separation or at the time of his hospitalization in October 1960.  Thus, it may be that left knee pathology was present at the time of separation but not observable on external physical examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a new VA medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's current left knee disability, including diagnosed degenerative joint disease, is related to the left knee injuries during service and the pathology diagnosed at the time, including acute traumatic synovitis with bloody effusion.  The claims file must be made available to the examiner for review. 

In rendering the opinion, the examiner must account for the fact that although the Veteran did sustain a left knee injury in a work-related accident after service, the injury occurred less than a year following service separation, the external trauma or mechanism triggering the Veteran's symptoms appears to have been minor (the Veteran stated that his left knee gave way when some logs rolled with him), and he was diagnosed with a severe degree of chondromalacia when surgery was performed.  The diagnosis of severe chondromalacia raises the issue of whether such an injury by itself could have caused this degree of pathology, or whether it stemmed from the in-service injuries and pathology and was then further aggravated by the post-service injury.  Importantly, the service treatment records do not reflect that X-ray studies were performed at the time, and no surgery was performed during service.  Thus, the examiner must consider whether chondromalacia or related pathology may have been present during service (if at a lesser degree of severity) but merely went undetected until the March 1963 surgery. 

For purposes of rendering the opinion, the examiner must disregard any references to a pre-service history of left knee strains, and assume that the injuries, symptoms, and pathology shown by the service treatment records were incurred in service.  

2. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


